NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
GREEN EDGE ENTERPRISES, LLC,
Plain,tiff/C0unterclaim Defendant,'
V.
RUBBER MULCH ETC., LLC,
GROUNDSCAPE TECHNOLOGIES, LLC, _
AND RUBBER RESOURCES, LTD., LLP,
Defendcmts/ Coun,terclaimants,
v. _
INTERNATIONAL MULCH COMPANY
AND MICHAEL MILLER,
C0unterclaim Defen,dants-
Appellees,
v.
JUDY SMITH,
Counterclaim Defen,dant,
AND
LEE GREENBERG,
C0unterclaim Defen,dcmt-
Appellan.t.
2012-1126

GREEN EDGE V. RUBBER MULCH 2
Appeal from the United States District Court for the
Eastern District of MiSs0uri in case no. 02-CV-O566,
Magistrate Judge Terry I. Adelman.
ON MOTION
ORDER
Lee Greenberg moves for a 30-day extension of time to
respond to International Mulch Company and Miohael
Mi11er’s motion to dismiss this appeal for lack of jurisdic-
tion.
Upon consideration there0f,
I'r ls 0R:oERED THAT:
(1) The motion is granted Green`berg’s response to
the appellees motion to dismiss this appeal is due within
30 days of the date of filing of this order
(2) Pursuant to Fed. Cir. R. 31(c), the briefing sched-
ule is stayed
FoR THE COURT
JAN 3 0 2012 131 Jan H@rba1y
Date J an Horbaly
Cl k
er Fn.En
U.S. CDUHT 0F APPEALS FOB
ccc Lee Greenberg l THE FEnERAL C|RCUlT
Keith A. Rabenberg, Esq.
sm JAN 3 0 2U1Z
JAN HUHBAl.Y
CLERK